Name: COMMISSION REGULATION (EC) No 1022/95 of 5 May 1995 amending Regulation (EEC) No 1700/84 laying down detailed rules for implementing the system of advance fixing certificates for refunds in the pigmeat sector
 Type: Regulation
 Subject Matter: trade policy;  animal product;  international trade;  European construction
 Date Published: nan

 No L 103/22 HEN ! Official Journal of the European Communities 6. 5. 95 COMMISSION REGULATION (EC) No 1022/95 of 5 May 1995 amending Regulation (EEC) No 1700/84 laying down detailed rules for implementing the system of advance fixing certificates for refunds in the pigmeat sector following the day when the application was submitted, provided that no special measures are taken during that period by the Commission . These measures may include, where the applications for advance fixing certificates exceed, or where there is a risk that applications will exceed, the normal sales pattern :  suspension of the application of this Regulation for maximum of five working days ; in this case, appli ­ cations for advance fixing certificates lodged during the period of suspension will be rejected ;  the setting of a single percentage by which the quantities in the applications for advance fixing certificates are accepted ;  suspension of the lodging of applications for advance fixing certificates until the end of the current month. These measures may be adjusted according to the type of certificate applied for in accordance with Regulation (EC) No 974/95 Q. 2. Where quantities applied for are rejected or reduced, the security shall be released immediately for the quantity or part of quantity which was not awarded. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organization of the market in the pigmeat sector ('), as last amended by Council Regulation (EC) No 3290/94 (2), and in particular Article 24 thereof, Having regard to Council Regulation (EC) No 3290/94, and in particular Article 3 ( 1 ) thereof, Whereas Commission Regulation (EC) 1700/84 (3), as last amended by Regulation (EEC) No 2440/89 (4), has intro ­ duced a period of reflection for the applications of certifi ­ cates of advance fixing of refunds for certain products in the pigmeat sector ; whereas it is necessary, in order to ensure a harmonious transitions from the regime existing before the date of entry into force of the agreement on agriculture in the Uruguay Round to that existing after that date, to apply that period of reflection to all products for which applications for certificates of advance fixing have been lodged ; Whereas Commission Regulation (EC) No 974/95 of 28 April 1995 on certain transitional measures concerning the application of the agreement on agriculture of the Uruguay Round (*) provides for a quantitative restriction of the certificates of advance fixing for which the period of validity exceeds 30 June 1995 ; whereas it is therefore necessary, to specify the measures which the Commission can take in order to respect this restriction ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : 0 OJ No L 97, 29 . 4. 1995, p. 66.' 2. The text of Article 5 first indent is replaced by the following : '  for all products listed in Article 1 (3), on the Wednesday and Friday of each week, a list of the advance fixing certificates for refunds which have been applied for since the last such communica ­ tion. This list is drawn up separately for applica ­ tions with or without the comment in section 20, Transitional certificate Regulation (EC) No 974/95".' 3 . The Annex is deleted. Article 1 Regulation (EEC) No 1700/84 is amended as follows : 1 . Article 4 is replaced by the following : 'Article 4 1 . Advance fixing certificates for the products listed in Article 1 (3) shall be issued on the fifth working day (') OJ No L 282, 1 . 11 . 1975, p. 1 . (2) OJ No L 349, 31 . 12. 1994, p. 105. 0 OJ No L 161 , 19. 6. 1984, p. 7. (4) OJ No L 231 , 9 . 8 . 1989, p. 6. (5) OJ No L 97, 29. 4. 1995, p. 66. Article 2 This Regulation shall enter into force on 8 May 1995. 6. 5. 95 UN Official Journal of the European Communities No L 103/23 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 May 1995. For the Commission Franz FISCHLER Member of the Commission